 1                                                           The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                     No. CR17-0290RSL
11
                            Plaintiff,
12
                                                   GOVERNMENT’S SENTENCING
                      v.
13                                                 MEMORANDUM
14   MUHAMMAD FAHD,
15                         Defendant.
16
17         The United States of America, by and through undersigned counsel, files this
18 Memorandum in anticipation of the sentencing hearing in this matter. Sentencing is
19 scheduled for September 16, 2021 at 10 am.
20                                       I.   INTRODUCTION
21         Defendant Muhammad FAHD is a modern-day cybercriminal who combined his
22 technological expertise with old-school techniques such as bribery, intimidation, and
23 exploitation. For over seven years, FAHD worked tirelessly to breach the network
24 security of AT&T. He did so to run a cybercriminal enterprise that illegally unlocked at
25 least 1.9 million cellular phones from AT&T’s network and caused over $200 million in
26 losses. FAHD’s scheme not only caused massive losses to AT&T and its shareholders,
27 but also irreparably damaged the lives of the young and impressionable AT&T
28 employees whom he recruited and exploited.
                                                                        UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 1                             700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1             For the reasons set forth below, the United States recommends that the Court
 2 sentence FAHD to fifteen years’ imprisonment, enter a restitution judgment in the
 3 amount of $200,620,698, and order FAHD to forfeit a sum of money in the amount of
 4 $5,338,430.
 5                                          II.      BACKGROUND
 6 A.          The Unlocking Scheme
 7             AT&T Mobility LLC (“AT&T”) is a company headquartered in Atlanta, Georgia.
 8 AT&T sells cellular telephones, including iPhones, and it offers monthly voice and data
 9 plans for use with the phones on AT&T’s wireless network. Plea Agreement (“PA”), 5.
10 Cellular phones such as iPhones cost hundreds of dollars. To make the phones more
11 affordable, during the relevant period, AT&T subsidized the purchase cost of phones or
12 sold phones to customers under installment plans. Id. In either case, customers were
13 required to enter contracts that bound them to AT&T’s wireless network for a set period.
14 Id. In cases in which AT&T subsidized the purchase of phones, a portion of the
15 payments under the service contracts covered the part of the cost of phones that AT&T
16 had subsidized. Presentence Report (“PSR”), ¶10.
17             “Unlocking” a cellular telephone refers to removing software that limits the phone
18 to being used on a carrier’s cellular telephone network – in this case, AT&T’s network.
19 PA, 6. AT&T, like other major carriers, installed locking software because AT&T
20 typically sold cellular phones either at highly subsidized prices, or on installment plans.
21 Id. AT&T counted on recovering the cost of cellular phones, as part of the payments that
22 customers made under service contracts or installment plans to purchase the phones. Id.
23 Both service contracts and installment plans typically had two-year terms.
24             As cellular telephones have proliferated over the last two decades, a substantial
25 underground market has developed based on the illegal unlocking of cellular telephones.
                                                                                           1


26 In many cases, this is accomplished by bribing employees of telecommunication carriers
27
28   1
      See, e.g., The Secret World of Stolen Smartphones, Where Business Is Booming,
     https://www.wired.com/2014/12/where-stolen-smart-phones-go/ (last checked 12/4/2020).
                                                                                         UNITED STATES ATTORNEY
         GOVERNMENT’S SENTENCING MEMORANDUM - 2                                          700 STEWART STREET, SUITE 5220
         U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                             SEATTLE, WASHINGTON 98101
                                                                                                 (206) 553-7970
 1 to unlock cellular telephones that are not eligible for unlocking, or by hacking into a
 2 carrier’s computer systems and using the resulting access to unlock cellular telephones
 3 that are not eligible for unlocking. When cellular telephones are improperly unlocked,
 4 carriers like AT&T often incur significant losses. PA, 6; PSR, ¶11.
 5             First, customers who have unlocked their cellular telephones often walk away
 6 from the service plans or installment plans that covered the cost of their phones (and
 7 instead enter into new typically cheaper service contracts with different companies). See
 8 PSR, ¶11. In such cases, the original carrier loses the remaining portion of the cost of the
 9 cellular telephone. PA, 6; PSR, ¶11. This may be as much as the entire cost of a phone,
10 where a customer obtained the phone with the intent of immediately unlocking it.
11             Second, there is a large market in stolen cellular telephones. To have value in this
12 market, stolen cellular phones must be disconnected from their initial purchasers’ service
13 plans. As result, one step that sellers and resellers of stolen phones (who often operate at
14 considerable scale) take is unlocking the phones. Once unlocked, the cellular telephones
15 are resold to customers, often overseas. 2 As with customers unlocking their own
16 telephones, unlocking of stolen cellular telephones by participants in this illicit market
17 results in cellular phone companies, such as AT&T, losing the remaining portion of the
18 cost of the cellular telephones. See PSR, ¶11.
19             From approximately April 2012 through approximately September 2017, AT&T
20 used computer programs through which AT&T customer service representatives could
21 submit unlock requests for eligible customers. PA, 6. Only authorized employees
22 connected to AT&T’s internal and protected computer network could access the
23 unlocking programs. When a customer service representative submitted an unlocking
24 request through a program, the customer service representative represented to AT&T that
25 the representative (a) was authorized to use the program, (b) was accessing the program
26
27
28   2
      See, e.g., Inside The Massive Global Black Market For Smartphones, https://www.huffpost.com/entry/smartphone-
     black-market_n_3510341 (last checked 12/4/2020).
                                                                                          UNITED STATES ATTORNEY
         GOVERNMENT’S SENTENCING MEMORANDUM - 3                                           700 STEWART STREET, SUITE 5220
         U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                              SEATTLE, WASHINGTON 98101
                                                                                                  (206) 553-7970
 1 from AT&T’s protected network, and (c) had applied AT&T’s eligibility criteria to
 2 determine that the unlocking request was appropriate. Id., 6-7.
 3         From approximately April 2012 until approximately September 2017, FAHD, and
 4 others conspired to defraud AT&T by bribing AT&T employees at an AT&T call center
 5 in Bothell, Washington (“the Bothell call center”), to unlock over 1.9 million cellular
 6 phones for ineligible customers. PA, 6, 8-10. Among other methods, the bribed AT&T
 7 employees intentionally introduced malware provided to them by FAHD onto AT&T’s
 8 computer network via the employees’ computer workstations. Id., 8. The malware
 9 allowed FAHD to unlock massive numbers of cellular phones, without the authorization
10 of AT&T. Id., 9-10. FAHD also used AT&T employee DeVaughn Woods to install
11 unauthorized hardware devices on AT&T’s protected network to steal the credentials of
12 customer service representatives and to submit large quantities of unlock requests
13 through AT&T’s unlocking programs. Id., 9. Like the malware, the hardware devices
14 allowed members of the scheme, remotely and without authorization, to send data and
15 commands to AT&T’s unlocking programs, and thereby altered and impacted the normal
16 functioning of AT&T’s unlocking system. Id.
17         The bribed AT&T employees did not have authority to unlock the phones in this
18 fashion. By submitting requests to unlock cellular phones that should not have been
19 unlocked, the bribed employees misrepresented to AT&T the eligibility of the phones for
20 unlocking. PA, 7. The bribed AT&T employees knew that customers who owned these
21 unlocked phones could use them on other wireless networks, and that many customers
22 who did so would stop making monthly service plan and/or installment plan payments to
23 AT&T. Id., 7. The bribed AT&T employees thereby defrauded AT&T of the stream of
24 payments that AT&T would have received had the customers completed making
25 payments due under their service and installment contracts. AT&T does not use a bank
26 to finance installment contracts – as a result, the lost payments resulted in massive losses
27 to AT&T itself.
28
                                                                          UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 4                               700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                  SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1 B.      Fahd Recruits AT&T Insiders to Carry Out the Scheme
 2         The scheme began in the spring of 2012, when FAHD started recruiting
 3 employees at the Bothell call center to perform illegal unlocks. PA, 7; PSR, ¶¶12-13. He
 4 used a variety of names when communicating with these representatives, including
 5 Frank, Frank Zhang, Frankie, and Muhammad Asif. PA, 7; PSR, ¶13. The Bothell call
 6 center employees whom FAHD successfully recruited included Mark Sapatin, Kyra
 7 Evans, DeVaughn Woods, and others.
 8         FAHD approached Sapatin through Facebook, and offered Sapatin a great deal of
 9 money for helping with unlocks. PA, 7; PSR, ¶13. FAHD directed Sapatin to set up new
10 email accounts and to buy a pre-paid cell phone so they could communicate privately.
11 PSR, ¶ 14. FAHD had regular video chats with Sapatin and bragged to Sapatin about
12 how much money he was making. While FAHD was travelling, he gave Sapatin video
13 tours of the luxurious hotels at which he was staying, and showed Sapatin stacks of cash
14 and new watches he purchased. On one occasion, FAHD showed Sapatin one of the
15 handguns in his possession. Here is one of the photos that FAHD sent to Sapatin on
16 approximately August 22, 2012:
17
18
19
20
21
22
23
24
25
26 FAHD directed Sapatin to recruit other employees at the Bothell call center. PA, 7, 9.
27 Sapatin recruited Evans, and the two, in turn, recruited Woods. PSR, ¶19. In addition,
28
                                                                        UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 5                             700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1 Sapatin recruited N.L. to join the scheme shortly before the scheme was discovered by
 2 AT&T. PA, 9.
 3 C.      Phase One of the Scheme
 4         1.     Manually entering IMEIs
 5         FAHD’s scheme had two distinct phases. The first phase occurred between July
 6 and October 2013. At the outset of the scheme, the conspiracy had to unlock the phones
 7 manually by entering groups of international mobile equipment identity (“IMEI”)
 8 numbers of the phones into AT&T’s unlocking system. PA, 8. FAHD would send the
 9 AT&T insiders lists of the IMEIs to unlock. PSR, ¶15. Before their shifts ended, the
10 AT&T insiders would email FAHD reports indicating which of the IMEIs had been
11 unlocked successfully. Id.
12         FAHD was using the AT&T insiders to provide wholesale unlocking services to
13 retailers who, in turn, sold the illegal unlocks to individual customers. In particular,
14 FAHD provided unlocking services to two online retailers run by P.V. and S.V. The cost
15 to illegally unlock a phone varied during the scheme. Unlocking newer phones that were
16 unlocked within a few hours could cost as much as $74.99 or more. In contrast,
17 unlocking older phones within more than 24 hours could cost as little as $1.99. The
18 following is a screenshot from a retail website advertising the sale of the unlocking
19 service, indicating that FAHD could unlock all types of phones, including phones that
20 had been flagged by AT&T as being stolen phones:
21
22
23
24
25
26
27
28
                                                                           UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 6                                700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                   SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17         The AT&T insiders provided FAHD with access not only to sensitive portions of
18 the AT&T’s computer systems, but also personally identifiable information about
19 AT&T’s customers. This information included phone numbers, geographic information,
20 billing information, and portions of social security numbers. For example, on October
21 24, 2012, Evans emailed FAHD a list of phone numbers, zip codes and partial social
22 security numbers for 44 customers:
23
24
25
26
27
28
                                                                       UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 7                            700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                               SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23         2.     Using Malware to Unlock Phones
24         In the spring of 2013, AT&T implemented a new unlocking system that made it
25 more difficult for the conspiracy to unlock IMEIs. PA, 8. As a result, FAHD hired
26 software developers to custom-design malware that would give him remote access to
27 AT&T’s system so he could unlock phones remotely. PA, 8; PSR, ¶16. To assist with
28 the development process, FAHD directed the AT&T insiders to install surveillance
                                                                      UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 8                           700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                              SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1 software that captured information about AT&T’s computer system and unlocking
 2 procedures. PA, 8; PSR, ¶16.
 3         After a lengthy period of surveillance, FAHD and a software developer were able
 4 to design malware for the insiders to test. See PSR, ¶17. FAHD provided the insiders
 5 with instructions on how to test the various versions of the malware. PA, 8; PSR, ¶17.
 6 The following email depicts FAHD giving Sapatin instructions on how to conduct the
 7 eighth test of the malware:
 8
 9
10
11
12
13
14
15
16         The malware gave FAHD the ability to unlock large numbers of IMEI numbers

17 through the AT&T insiders. Pursuant to FAHD’s instructions, the AT&T insiders would
18 activate the malware at the start of every shift. PA, 8. While the AT&T insiders were
19 performing their usual duties, FAHD would use the malware to unlock large volumes of
20 phones. PSR, ¶17.
21         3.     Discovery by AT&T and FAHD’s Obstruction of Justice

22         In October 2013, AT&T discovered the malware and learned that Sapatin, Evans,

23 and N.L. were conducting large quantities of unauthorized unlocks. PA, 9. AT&T
24 investigators interviewed Sapatin and Evans. While Sapatin was being interviewed by
25 AT&T’s Asset Protection department, FAHD instructed Evans to destroy evidence of the
26 scheme on her computer:
27         Kyra Evans    Yea what’s up
           Muhammad Fahd did marc text you on something
28         Kyra Evans    no he didn’t
                                                                       UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 9                            700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                               SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
 1          Muhammad Fahd what is asset protection at att?
 2          Kyra Evans    Idk
            Kyra Evans    I can look tmrw morning
 3                        he messaged me saying they are
 4          Muhammad Fahd interviewing him
            Muhammad Fahd idk what's going on
 5
            Kyra Evans    Oh at this time of day?
 6                        idk what's going with him , hes not telling
 7                        me straight up , all he said is they
            Muhammad Fahd investigating
 8
            Kyra Evans    Can u call me in five minutes
 9          Kyra Evans    Are you going to call me?
10          Muhammad Fahd Clean all files out tomorrow
            Muhammad Fahd >From your computer
11          Muhammad Fahd stay cool
12          Kyra Evans    I'm trying
            Muhammad Fahd relax calm ur nerves
13
            Kyra Evans    Omg my heart is beating so fast
14          Muhammad Fahd don’t go paranoid
15          Muhammad Fahd cuz that’s what theyr looking for
            Muhammad Fahd \
16
            Muhammad Fahd OK?
17          Muhammad Fahd u need to be
18          Muhammad Fahd cuz this isnt gonna work

19
     See also PSR, ¶18. FAHD also expressed frustration that another member of the scheme,
20
     N.L., aka “Wen,” aka “Winn,” had not followed his instructions to delete information,
21
     such as the malware and a surveillance tool they used called “FiddlerCap”:
22
            Muhammad Fahd they took marcs too
23          Muhammad Fahd but marc deleted everything
24          Muhammad Fahd Wen [N.L.] didn’t
25          Kyra Evans    Oh wow
                          What did Wen [N.L.] have on there though . .
26          Kyra Evans    . nothing right?
27          Muhammad Fahd the app and fiddlershit
            Kyra Evans    Fuck
28
                                                                         UNITED STATES ATTORNEY
      GOVERNMENT’S SENTENCING MEMORANDUM - 10                            700 STEWART STREET, SUITE 5220
      U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1          Muhammad Fahd I told that nigga to go in for few mins
 2          Muhammad Fahd and delete it
            Muhammad Fahd but he didn’t he wanted to wait for his shift
 3          Kyra Evans    So they're gonna call him in fuuuck
 4          Kyra Evans    Omg
 5          Muhammad Fahd but same thing deny deny deny
            Muhammad Fahd u need to relax tho
 6                        I feel like if anything happens it'll be because
 7          Kyra Evans    of Wen [N.L.]
            Muhammad Fahd yeah hes a bit weird
 8
            Muhammad Fahd I told marc to school wen
 9          Kyra Evans    Yea man
10          Kyra Evans    We will see

11
     See also PSR, ¶18. FAHD instructed Evans to make up an excuse for not going to an
12
     interview with Asset Protection, and told her to “deny everything”:
13
                                  make up some excuse about having
14          Muhammad Fahd         pregnancy issues
15          Muhammad Fahd         and go home
16          Muhammad Fahd         when are u leaving?
            Kyra Evans            I'm not they are about to call me in
17          Muhammad Fahd         call u in for?
18          Muhammad Fahd         the same thing as marc?
            Muhammad Fahd         deny everything
19
            Muhammad Fahd         back?
20          Kyra Evans            Havent gone yet
21
22 See also PSR, ¶18. FAHD also directed Evans to withdraw the proceeds she had
23 received:
24          Muhammad Fahd         btw u need to start pulling all ur money out
            Kyra Evans            Already started
25
            Muhammad Fahd         in cash
26          Muhammad Fahd         not transfers
27          Muhammad Fahd         all of it
            Muhammad Fahd         and then close the account
28          Kyra Evans            I started that yesterday
                                                                           UNITED STATES ATTORNEY
      GOVERNMENT’S SENTENCING MEMORANDUM - 11                              700 STEWART STREET, SUITE 5220
      U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                  SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1         Muhammad Fahd good
 2
 3         Sapatin, Evans’, and N.L.’s employment at AT&T ended, or was terminated, soon

 4 thereafter. PA, 9; PSR, ¶18. (Because Woods’ involvement had not been discovered,
 5 Woods’ employment was not terminated. PA, 9; PSR, ¶19.) Shortly later, Secret Service
 6 agents attempted to interview Sapatin, Evans, and N.L. After Sapatin informed FAHD
 7 that he had been contacted by law enforcement, FAHD instructed Sapatin not to say
 8 anything to law enforcement and to provide him with updates if law enforcement
 9 contacted him again. FAHD suspected that Evans had confessed and cooperated. FAHD
10 told Sapatin that Evans would pay if she talked to law enforcement. See Plea Agreement,
11 10-11, United States v. Sapatin, CR18-00255RSL (Dkt. #9). He further told Sapatin that
12 Evans had “fucked with” the wrong person. Id.
13       As the following data from FAHD’s Google’s accounted shows, the intervention

14 by law enforcement prompted FAHD to search for ways to change his Google chat name,
15 and to research whether he could be extradited from Pakistan to the United States:
16
17
18
19
20
21
22
23
24
25 D.      Phase Two of the Scheme
26         Despite the intervention by law enforcement and AT&T, FAHD continued to
27 develop ways to hack AT&T’s system to unlock phones. In November 2014, FAHD
28
                                                                      UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 12                          700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                              SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1 bragged to P.V. that he was going to hack AT&T so he could download the company’s
 2 entire network credential database:
 3                                             Fuck it. Ima tell jin [malware developer] to make me a
 4                                             program to download the whole att nck db [nickname
 5       11/5/2014 4:04        Fahd                                  database]
 6
         11/5/2014 4:05        Fahd                       Even if in future shit goes down
 7
 8       11/5/2014 4:05         P.V.                                 You sure
 9
         11/5/2014 4:05        Fahd                                  We got it
10
11       11/5/2014 4:05         P.V.                      Don't want you to get in trouble
12
13       11/5/2014 4:05        Fahd                     Dont worry. I wont do it overnight.

14
         11/5/2014 4:05        Fahd            Ill make a work on a program for about a month or so
15
16       11/5/2014 4:06        Fahd              Make it super stealth mission impossible type shit
17
         11/5/2014 4:06        Fahd                       Which they wont detect at all.
18
19       11/5/2014 4:06        Fahd                               And then run it
20
         11/5/2014 4:06         P.V.                                  Oh cool
21
22       11/5/2014 4:06         P.V.                               Ya then sure
23
         11/5/2014 4:06        Fahd                        This time im taking my time.
24
         11/5/2014 4:06        Fahd                             If i do program shit
25
26       11/5/2014 4:07        Fahd                      Ima download that whole thing.

27       11/5/2014 4:07        Fahd                      And we will have that shit forever
28
                                                                                UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 13                                    700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                        SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
 1        11/5/2014 4:07        Fahd                                   Lol
 2
          11/5/2014 4:07         P.V.                           Your crazy man
 3
          11/5/2014 4:07         P.V.                       But ya definitely worth it
 4
 5        11/5/2014 4:07        Fahd                       I know. But im desperate.
 6        11/5/2014 4:07         P.V.                        Samsung alone is nice
 7
          11/5/2014 4:07        Fahd                               For money
 8
          11/5/2014 4:07        Fahd                              Yeah i know
 9
10                                       I need to but a bigger house. Since its becoming small since my
11        11/5/2014 4:08        Fahd        brothers kids. Wife. Mom dad. Sis. And me and my wife
12        11/5/2014 4:08        Fahd                        So need a bigger house.
13
          11/5/2014 4:09        Fahd              And thats gonna cost me around. 400 k plus
14
15
            In the fall of 2014, FAHD asked Sapatin to provide him with a list of people who
16
     still worked at AT&T and who might be willing to unlock phones illegally. FAHD and
17
     Sapatin ultimately decided to recruit Woods, who was still working at AT&T. PA, 9.
18
     FAHD contacted Woods to help him restart the scheme. PSR, ¶19. When Woods
19
     indicated that he did not wish to do so, FAHD threated Woods and said that he would
20
     inform the police of Woods’ participation in the earlier part of the scheme. Subsequently,
21
     Sapatin met with Woods and told him that FAHD was a powerful person and was
22
     watching Woods. At FAHD’s direction, Sapatin made veiled threats to Woods about
23
     what would happen to Woods if he did not rejoin the scheme. See Plea Agreement, 8,
24
     United States v. Woods, CR18-00254RSL (Dkt. #9).
25
            After coercing Woods to assist with the scheme, FAHD sent Sapatin a variety of
26
     hardware devices to provide to Woods. One type of device was a “key-grabber.” This is
27
     a USB device that can be plugged into devices to capture keystrokes -- such as user
28
                                                                             UNITED STATES ATTORNEY
      GOVERNMENT’S SENTENCING MEMORANDUM - 14                                700 STEWART STREET, SUITE 5220
      U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                    SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1 names and passwords -- that are entered through a keyboard. PA, 9. FAHD instructed
 2 Woods to plug the key-grabbers into the back of the workstations of over 20 customer
 3 service representatives at the Bothell call center when they were not at work. See PSR,
 4 ¶19. When the representatives returned to work and entered their network credentials,
 5 the key-grabbers would capture the credentials.
 6          FAHD also sent a variety of internet routers for Woods to test on AT&T’s
 7 computer system. See PSR, ¶¶19-20. The following photos from FAHD’s iCloud
 8 account depict a router that FAHD sent to Sapatin in November 2014:
 9
10
11
12
13
14
15
16
17
18
19
20
     Working with a software developer, FAHD used the routers to attempt to breach AT&T’s
21
     system and perform unlocks.
22
            In approximately January 2015, FAHD successfully breached AT&T’s system.
23
     He sent the following chats with former defendant Ghulam Jiwani (who was arrested in
24
     Hong Kong, but died before being extradited), announcing the breach:
25
26        1/15/2015 4:07        Fahd                    Congrats. We are in again
27
          1/15/2015 6:38       Jiwani                            What?
28
                                                                         UNITED STATES ATTORNEY
      GOVERNMENT’S SENTENCING MEMORANDUM - 15                            700 STEWART STREET, SUITE 5220
      U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1
          1/15/2015 6:38       Jiwani                              OMG
 2
 3        1/15/2015 6:38       Jiwani                             Congrats
 4
          1/17/2015 5:47       Jiwani                              Wow
 5
 6        1/17/2015 5:49        Fahd                              Yup yup
 7
 8
            On August 10, 2015, FAHD paid for Sapatin to visit him in Dubai. Immediately
 9
     after Sapatin arrived, FAHD asked Sapatin if he had come with anyone. In addition,
10
     FAHD had Sapatin lift up his shirt to check if he was wearing a wire. FAHD paid for
11
     Sapatin’s airfare and hotel room, and gave him $8,000. FAHD told Sapatin that he could
12
     not give him $10,000 because of currency reporting requirements for transporting cash
13
     back to the United States. During the trip, they spent several days sightseeing and
14
     discussing the plan for continuing the unlocking scheme. Although FAHD prohibited
15
     Sapatin from taking pictures of him during the trip, FAHD took one picture, which the
16
     government later recovered through an email search warrant, of himself and Sapatin:
17
18
19
20
21
22
23
24
25
26
27
28
                                                                             UNITED STATES ATTORNEY
      GOVERNMENT’S SENTENCING MEMORANDUM - 16                                700 STEWART STREET, SUITE 5220
      U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                    SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1 E.      Threats and Intimidation
 2         FAHD regularly took actions to intimidate members of the scheme. FAHD
 3 created the impression that he was someone who would take retribution against anyone
 4 who slighted him. For example, in the following communication with Evans, FAHD
 5 bragged about threatening to spend $500,000 to hire someone to kill an ex-girlfriend who
 6 had dumped him:
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                       UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 17                           700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                               SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
 1 The severe tone with which FAHD communicated with Woods is captured in two
 2 recorded phone calls that are being submitted separately as Exhibits 9 and 10. In these
 3 calls, FAHD tells Woods that he knows that Woods is lying to him, and abrasively
 4 threatens to show Woods “what’s up” for betraying him.
 5 F.      Money Laundering
 6         The scheme generated a large amount of proceeds. Between 2012 and 2017, Fahd
 7 paid Sapatin at least $441,500, Evans at least $280,200, and Woods at least $200,000.
 8 FAHD typically made payments to Sapatin and Evans through P.V. and S.V. He
 9 typically made the payments to Woods by having Jiwani deliver cash to Woods’
10 girlfriend, who would fly to Texas to receive the cash. In total, FAHD paid the AT&T
11 employees at least $921,700 in bribes to participate in the scheme.
12         FAHD coached the insiders on how they should conceal the proceeds they
13 received. FAHD instructed Sapatin and Evans to set up fake businesses and bank
14 accounts for those businesses; to receive payments; and to create fictitious invoices for
15 every deposit made into the fake businesses’ bank accounts to create the appearance that
16 the money was payment for genuine services. Pursuant to these instructions, Sapatin and
17 Evans set up fake companies called Sapatin Enterprises and Jacinda Consulting, and bank
18 accounts in the name Marc C. Sapatin dba Sapatin Enterprises and Kyra J. Evans dba
19 Jacinda Consulting. At FAHD’s direction, Sapatin also issued fake invoices for services
20 that Sapatin Enterprises supposedly had provided to P.V.’s company, including the
21 following:
22
23
24
25
26
27
28
                                                                          UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 18                              700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                  SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 G.      FAHD Used the Proceeds to Live an Extravagant Lifestyle
26         The total amount of proceeds that FAHD obtained from the scheme is unknown
27 due to the difficulty of obtaining overseas bank records. Existing records, including a
28 spreadsheet maintained by FAHD, show that he received more than $5.3 million in
                                                                        UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 19                            700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1 proceeds. At the time of his arrest, FAHD still had considerable proceeds and was living
 2 an extravagant lifestyle. Nevertheless, FAHD has refused to repatriate any of these
 3 proceeds for restitution.
 4         FAHD traveled regularly internationally, and typically flew first class or business
 5 class. For example, in the fourteen-month period from January 1, 2017, through
 6 February 2018, FAHD took 16 trips from Pakistan, each to between one and three foreign
 7 countries. Fahd usually stayed at luxurious hotels when he travelled, with a preference
 8 for the Ritz-Carlton.
 9         FAHD repeatedly bragged to members of the scheme about his luxury travel. For
10 example, in an October 14, 2012 chat with Evans, FAHD bragged about staying at the
11 Armani Hotel in Dubai at a cost of $1,000 a night:
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                          UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 20                              700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                  SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22 Later in the conversation, FAHD went on to brag that the watch he purchased on the trip
23 was an Audemars watch that cost around $30,000.
24         On January 17, 2013, FAHD bragged to Evans that he had hired the singer-
25 songwriter Jay Sean to sing at his wedding for approximately $100,000 to $150,000:
26
27
28
                                                                       UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 21                           700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                               SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
 1
 2
 3
 4
 5
 6
 7 H.       Fahd Throws Jiwani under the Proverbial Bus
 8          In February 18, 2018, FAHD was arrested in Hong Kong. On May 8, 2018,
 9 during the course of his extradition proceedings, FAHD signed a statement in support of
10 a non-refoulement claim, in which he sought to shift blame to Mr. Jiwani. Among other
11 false claims, FAHD alleged that his life was “at risk” in Pakistan and that he was forced
12 to work with Mr. Jiwani:
13          I was forced to work with the person I was arrested in Hong Kong. He
14          belongs to a very influential family and have ties to the notorious MQM in
            Pakistan. I was acting on his instructions out of fear and when we were
15          arrested, he told me to take all the blame on myself. I have been getting
16          threats inside the prison. My family had to move out from Pakistan
            because they were getting threats from my co-accused’s family to take the
17          blame. They sent police to my house to threat[en] my family in Pakistan. . .
18          I fear that if I am sent to either Pakistan or [the] United States, my life will
            be in danger as both countries cannot provide me protection.
19
     Signed Statement of Muhammad Fahd (Exh. 3) (emphasis added).
20
            Shortly thereafter, on May 21, 2018, Mr. Jiwani died in Hong Kong custody.
21
     Nevertheless, FAHD and his lawyers continued to cast blame on Mr. Jiwani. For
22
     example, on July 3, 2018, FAHD’s attorneys submitted a filing in which they claimed
23
     that Mr. Jiwani’s family had forced FAHD’s family to flee Pakistan:
24
            More recently, FAHD’s family has been receiving threats from JIWANI’s
25          family in Pakistan. It is believed that JIWANI’s family sent the police to
            threaten FAHD’s family at their home in Pakistan. Consequently, the
26
            family moved out of Pakistan.
27 Submission for Bail on Behalf of Muhammad Fahd, 14.
28
                                                                             UNITED STATES ATTORNEY
      GOVERNMENT’S SENTENCING MEMORANDUM - 22                                700 STEWART STREET, SUITE 5220
      U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                    SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1 I.          Loss Incurred by AT&T
 2             FAHD’s actions caused immense loss to AT&T. As previously noted, when a
 3 cellular telephone is unlocked prior to the expiration of a customer’s contract, the
 4 customer commonly moves to another carrier and ceases paying AT&T. As a result,
 5 AT&T loses the unpaid balance of the price of the cellular phone (whether that was
 6 reflected in a discount on the initial purchase recouped as part of monthly service charge,
 7 or is the remaining balance on the installment contract for the telephone). See PA, 6;
 8 PSR, ¶11. FAHD fraudulently unlocked millions of AT&T cellular telephones, and his
 9 actions cost AT&T hundreds of millions of dollars.
10             AT&T’s calculation of its loss is summarized in an Affidavit of Alfred B. Carter,
11 which is attached as Exhibit 1. Further details of the calculation are set forth in an AT&T
12 Executive Summary, which is marked as Exhibit 2. 3 Carter recently retired as Director of
13 Asset Protection for an eight-State region that includes the State of Washington. As such
14 (prior to his retirement), Carter supervised other AT&T employees, including Abhijet
15 Railkar, who gathered relevant data, and an analyst, Ana Friedrichs, who spent the
16 equivalent of several months of full-time work analyzing data in the case.
17             As set forth in more detail in Carter’s Affidavit, AT&T’s analysis required two
18 steps: First, AT&T identified the number of illegal unlocks performed by the
19 conspirators. To do this, AT&T searched its databases to identify instances in which a
20 conspirator unlocked more than three cellular telephones in a minute. See Exhibit 1,
21 ¶¶15-16. Because a legitimate unlock, performed during a customer service call,
22 typically takes a substantial period of time, bulk unlocks of more than three per minute
23 necessarily were improper (and, often, the result of the use of malware). See id., ¶16.
24             AT&T determined that, between October 12, 2012, and September 27, 2013,
25 Sapatin, Evans, and N.L. unlocked 1,802,871 cellular phones in batches of three or more
26
27   3
       The victim has marked this Exhibit as sensitive. Accordingly, the government will have this exhibit available at
28   the sentencing hearing in the event it is needed to respond to any defense argument regarding the loss issue.
     Defense counsel has been provided a copy of this Exhibit in discovery.
                                                                                               UNITED STATES ATTORNEY
         GOVERNMENT’S SENTENCING MEMORANDUM - 23                                               700 STEWART STREET, SUITE 5220
         U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                                   SEATTLE, WASHINGTON 98101
                                                                                                       (206) 553-7970
 1 per minute. (This number did not include the much smaller number of cellular phones
 2 that the three unlocked at more regular intervals, presumably as part of their legitimate
 3 duties.) AT&T also determined that between March 2, 2015, and August 9, 2017, the
 4 user credentials of 16 different employees were used to unlock another 97,162 cellular
 5 telephones in batches of three or more per minute. See id., ¶18. This activity correlated
 6 exactly with the period during which FAHD and Woods have admitted they were stealing
 7 AT&T employee credentials – it did not happen in the months before or after that
 8 conduct. See id. As a result, AT&T concluded that these unlocks also were the work of
 9 the conspiracy. See id. In total, AT&T determined that FAHD was responsible for
10 fraudulently unlocking 1,900,134 cellular telephones.
11         Second, after determining the number of fraudulent unlocks, AT&T calculated the
12 lost revenue for each unlock. See id., ¶¶19-24. Focusing on the 2012-2013 period
13 (which comprised roughly 95% of the unlocks), AT&T selected a random sample of
14 50,929 suspect unlocks. See id., ¶19. AT&T concluded that it did not suffer a loss in the
15 case of half of those unlocks (most often because customers had completed their service
16 or installment contracts, and therefore had repaid AT&T the cost of their telephones).
17 See id. In the remaining cases, however, AT&T suffered a partial, or even total, loss.
18 See id., ¶¶ 20-22. On average, AT&T determined that its loss was $180.01 per phone for
19 the entire 50,929 sample. See id., ¶23.
20         Multiplying the more-than-1.8 million fraudulent unlocks in 2012 and 2013 by the
21 $180,01 loss per phone, AT&T determined that its loss during those years was
22 $176,244,249.84. See id., ¶23. Using a similar (but not identical) methodology, AT&T
23 determined that its loss during 2014-17 was an additional $25,251.181.10. See id., ¶24.
24 In total, for the entire period, AT&T’s loss was $201,497,430.94. See id., ¶25.
25         It should be noted that AT&T’s methodology is conservative and does not capture
26 the full loss caused by Fahd and his co-conspirators. This methodology focuses solely on
27 the “equipment cost” associated with the illegal unlocking. As a result, it reflects only
28 the remaining payments that the owners of the unlocked phones owed to AT&T on the
                                                                          UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 24                              700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                  SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1 installment contracts they entered to buy the phones from AT&T, or the remaining
 2 amount of the subsidy that AT&T gave to the customers to purchase phones. The
 3 methodology does not include: (1) lost payments AT&T was entitled to receive under
 4 service contracts, (2) the cost of removing Fahd’s malware from AT&T’s computer
 5 systems, (3) or the significant resources that AT&T has had to expend to analyze its
 6 losses and respond to the government’s requests for information in connection with this
 7 case.
 8
 9                              III.     PRESENTENCE REPORT
10 A.      Guidelines Calculation
11         The government has no objection to the facts regarding the offense contained in
12 the Presentence Report (PSR). In addition, the PSR appropriately calculates FAHD’s
13 Guidelines range as follows:
14                 Description                 U.S.S.G. Provisions       Calculation
15             Base Offense Level                  § 2X1.1(a)                                            7
16
                 Loss more than               § 2B1.1(b)(1) /                                    +26
17            $150,000,000 and less       Application Note 3(F)(i)
18             than $250,000,000

19             A substantial part of a           § 2B1.1(b)(10)                                    +2
              fraudulent scheme was
20
             committed from outside
21               the United States/
               sophisticated means.
22
23            Offense involved the           § 2B.1(b)(11) /                                       +2
                 trafficking of           Application Note 10(A)
24            unauthorized access
25                   device
26             Organizer or leader                 § 3B1.1(a)                                      +4
27
28
                                                                        UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 25                            700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1
             Obstruction or Impeding              § 3C1.1 /                                           +2
 2            the Administration of         Application Note 4(D)
                     Justice
 3
 4                 Acceptance of                   § 3E1.1                                             -3
                   responsibility
 5
 6                                              TOTAL OFFENSE                                          40
                                                    LEVEL
 7
 8
     As set forth in the Presentence Report, FAHD has a total offense level of 40 and a
 9
     criminal history category of I, which normally would result in an advisory sentencing
10
     range of 292-365 months. See PSR, ¶¶ 26-39. However, in this case, the Guidelines
11
     range of imprisonment exceeds the statutory maximum sentence of 20 years.
12
     Accordingly, FAHD’s advisory Guidelines range is 20 years, pursuant to USSG § 5G1.1.
13
     B.     Responses to the Defendant’s Anticipated Objections
14
            The defense raised several objections to the PSR, and the government incorporates
15
     by reference the addendum to the PSR which fully addresses each of those objections.
16
     However, in anticipation of arguments that the defense will raise at sentencing, the
17
     government addresses two objections below.
18
            1.     Leadership Enhancement
19          The defense incorrectly contends that FAHD was not the true leader of the
20 criminal enterprise. This contention is at squarely at odds with stipulations in the plea
21 agreement and PSR that FAHD (1) recruited and controlled the AT&T insiders;
22 (2) instructed Sapatin and Evans to set up fake businesses to launder proceeds; and
23 (3) developed the malware and hacking tools to compromise AT&T’s computer system.
24 Moreover, Sapatin, Evans, and Woods all have identified FAHD as the singular leader of
25 the enterprise. Accordingly, the defense’s attempt to shift responsibility to other parties
26 should be rejected.
27
28
                                                                           UNITED STATES ATTORNEY
      GOVERNMENT’S SENTENCING MEMORANDUM - 26                              700 STEWART STREET, SUITE 5220
      U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                  SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1         2.     Loss Amount
 2         The PSR correctly recommends that the Court apply a 26-level upward
 3 adjustment, based upon a loss of more than $150,000,000. See U.S.S.G.
 4 § 2B1.1(b)(1)(N). The Court should do so, for any of several reasons:
 5                        i.     AT&T’s Loss Calculation
 6         As noted and described in Part II.I above, AT&T has calculated that its losses are
 7 $201,497,430.94, an amount that exceeds $150,000,000. This calculation is supported by
 8 the sworn Affidavit of Alfred Carter. See Exh. 1. This Affidavit exhaustively documents
 9 how the illegal unlocking caused by FAHD and the employees whom he bribed at AT&T
10 resulted in the loss of that much revenue from the sale of cellular telephones.
11         It is true that FAHD and the bribed employees are not the only persons responsible
12 for this loss – the customers who paid to have their cellular telephones unlocked also bear
13 some responsibility. But, AT&T would not have suffered these losses unless FAHD and
14 his co-conspirators fraudulently unlocked the customers’ cellular telephones, because the
15 customers could not have walked away from their agreements to pay for their telephones
16 and switched service to other companies absent this unlocking. As a result, this loss
17 clearly falls within the Sentencing Guidelines’ definition of loss, that is, “the reasonably
18 foreseeable pecuniary harm that resulted from the offense.” See U.S.S.G. § 2B1.1,
19 Application Note 3(A)(i).
20         The defense takes issue with AT&T’s calculation of the loss amount but offers no
21 alternative calculation other than to claim – without legal or factual support – that the loss
22 amount should be limited to $1.8 million. The defense’s position is peculiar, because
23 FAHD has stipulated to the fact that the illegal unlocking allowed customers to stop
24 making payments on their service and/or installments contracts, thereby causing AT&T
25 to lose the outstanding portion of the payment due for the equipment cost of the phone.
26
27
28
                                                                           UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 27                               700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                   SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 See PA, 6; PSR, ¶11. In light of this stipulation, there is no reason not to recognize the
 2 full magnitude of the loss caused to the victim in this case. 4
 3             The defense’s objection appears primarily to be a reaction to how high the loss
 4 number is. However, the loss number is so high because FAHD’s seven-year hacking
 5 scheme unlocked at least 1.9 million phones, not because the victim’s loss calculation
 6 overstated the damage FAHD caused. Indeed, AT&T’s loss calculation was exceedingly
 7 conservative. Among other things, AT&T’s calculation includes only the equipment cost
 8 of the phones – namely the remaining cost of the phone for the customers who walked
 9 away after their phones were unlocked. AT&T’s calculation does not include the lost
10 revenue it was entitled to receive pursuant to the customers’ service contracts, even
11 though AT&T was entitled to do so. See Carter Affidavit, ¶19 n. 3 (Exh. 1); cf. United
12 States v. Ali, 620 F.3d 1062, 1067-68 (9th Cir. 2010) (finding that depriving a victim of
13 future revenue it was contractually entitled to receive constituted a fraud under the wire
14 fraud statute). Nor does AT&T’s loss calculation include 3,229 hours its employees
15 spent investigating and remediating the harm that FAHD caused. See Victim Impact
16 Statement.
17             Moreover, as discussed in Section II.I, supra, AT&T’s loss calculation was
18 painstakingly precise. An analyst – who defense counsel had an opportunity to interview
19 – spent months going through a random sample of 50,929 accounts that were illegally
20 unlocked. That analyst carefully removed from the loss calculation all the accounts for
21 which it could be claimed that AT&T did not suffer an equipment cost loss. Given that
22 AT&T’s precise and conservative loss calculation is detailed in Exhibits 1 and 2, and
23
24
25
     4
       Notably, FAHD has had every chance to challenge this calculation or to offer an alternative loss methodology.
     First, AT&T has permitted defense counsel to conduct interviews, and counsel has in fact conducted interviews, of
26   each of Abhijet Railkar, Ana Friedrichs, and Alfred Carter. Second, the government indicated to defense counsel
     that it intended to rely upon the Affidavit of Alfred Carter, but that it would work with AT&T to facilitate the
27   attendance of these witnesses at FAHD’s sentencing, in the event that FAHD’s counsel wished to conduct cross
     examination of any of these individuals. FAHD’s counsel declined that offer. As a result, FAHD’s counsel have
28   been offered, and declined, an opportunity to conduct cross examination of any of these individuals, and the Court
     properly can rely on Carter’s sworn Affidavit.
                                                                                              UNITED STATES ATTORNEY
         GOVERNMENT’S SENTENCING MEMORANDUM - 28                                              700 STEWART STREET, SUITE 5220
         U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                                  SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
 1 given that defense counsel had the opportunity to interview the AT&T employees who
 2 performed the calculation, the defense cannot meaningfully challenge the calculation by
 3 simply claiming the calculation is too high.
 4                              ii.        Application Note 3(F)(i)
 5             Even if the Court were inclined to question AT&T’s loss calculation, the
 6 commentary to § 2B1.1 results in exactly the same 26-level adjustment for loss.
 7 Application Note 3(F)(i) to § 2B1.1 5 provides that
 8                     In a case involving any counterfeit access device or
                       unauthorized access device, loss includes any unauthorized
 9
                       charges made with the counterfeit access device or
10                     unauthorized access device and shall be not less than $500
                       per access device. However, if the unauthorized access
11
                       device is a means of telecommunications access that
12                     identifies a specific telecommunications instrument or
                       telecommunications account (including an electronic serial
13
                       number/mobile identification number (ESN/MIN) pair), and
14                     that means was only possessed, and not used, during the
                       commission of the offense, loss shall be not less than $100
15
                       per unused means. For purposes of this subdivision,
16                     “counterfeit access device” and “unauthorized access
                       device” have the meaning given those terms in Application
17
                       Note 10(A).
18
19 U.S.S.G. § 2B1.1, Application Note 3(F)(i).
20             Application Note 10(A), in turn, defines “counterfeit access device” to have the
21 meaning set forth in 18 U.S.C. § 1029(e)(2) – that is, “any access device that is
22 counterfeit, fictitious, altered, or forged.” See also 18 U.S.C. § 1029(e)(1) (defining
23 access device to “mean any card, plate, code, account number, electronic serial number,
24
25
26
     5
       The Ninth Circuit has affirmed the application of Application Note 3(F)(i) to calculate loss amounts in numerous
     cases. See, e.g., United States v. Truong, 587 F.3d 1049, 1050 (9th Cir. 2009). Earlier this year, the Sixth Circuit
27   issued an opinion rejecting the validity of Application Note 3(F)(i), on the theory that this note added to, rather than
     interpreted, § 2B1.1. Presumably as a result, the Ninth Circuit recently ordered the parties in one case to brief the
28   validity of Application Note 3(F)(i). United States v. Kirilyuk, 2021 U.S. App. LEXIS 22118, No. 19-10447, Order
     (9th Cir. Jul. 26, 2021).
                                                                                                  UNITED STATES ATTORNEY
         GOVERNMENT’S SENTENCING MEMORANDUM - 29                                                  700 STEWART STREET, SUITE 5220
         U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                                      SEATTLE, WASHINGTON 98101
                                                                                                          (206) 553-7970
 1 mobile identification number, personal identification number, or other
 2 telecommunications service, equipment or instrument identifier . . . that can be used . . .
 3 to obtain money, goods, services, or any other thing of value.”). Application Note 10(A)
 4 further expressly provides that the term “counterfeit access device” “includes a
 5 telecommunications instrument that has been modified or altered to obtain unauthorized
 6 use of telecommunications service.” U.S.S.G. § 2B1.1, Application Note 10.
 7         In this case, the IMEIs that FAHD possessed, and that he submitted to AT&T to
 8 unlock cellular telephones, were access devices because they were “mobile identification
 9 numbers . . . that can be used . . . to obtain services,” 18 U.S.C. § 1029(e)(1), namely
10 telephone service. They were counterfeit, because they had been “altered” “to obtain
11 unauthorized use of telecommunications service.” 18 U.S.C. § 1029(e)(2); U.S.S.G.
12 § 2B1.1 Application Note 10(A). FAHD possessed, but did not use, the access devices.
13 Therefore, his loss is at least $100 per access device. U.S.S.G. § 2B1.1, Application Note
14 3(F)(i). Based upon the more-than-1.9-million telephones that Fahd unlocked, his loss
15 amount is at least $190,000,000, which results in the same 26-level upward adjustment as
16 AT&T’s calculation.
17         And, even if the Court were to discount AT&T’s conclusion that FAHD was
18 responsible for more than 1.9 million unlocks, FAHD admitted in his plea agreement, that
19 he was responsible for unlocking 1,117,503 phones during the three months between June
20 27, 2013, and September 27, 2013, plus additional “substantial numbers of unlocks”
21 during the much-longer periods between August 2012 and June 26, 2013, and between
22 late 2014 and September 2017. See PA, ¶ 8. Thus, FAHD’s plea agreement itself
23 supports a conclusion that Fahd unlocked more than 1.5 million telephones, and he
24 therefore is responsible for a loss of more than $150 million pursuant to Application Note
25 3(F)(i), and should receive a 26-level adjustment without any reference to AT&T’s loss
26 calculation.
27
28
                                                                           UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 30                               700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                   SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1                       iii.    Estimation of Loss
 2         Even in the absence of AT&T’s loss calculation and Application 3(F)(i), the
 3 record in this case supports the conclusion that AT&T’s loss exceeded $150 million, and
 4 that FAHD should receive a 26-level adjustment for loss. The Sentencing Guidelines do
 5 not require a precise calculation of loss. Rather “[t]he court need only make a reasonable
 6 estimate of the loss.” U.S.S.G. § 2B1.1, Application Note 3C. In doing so, a court may
 7 consider factors such as “[t]he fair market value of the property unlawfully taken, copied,
 8 or destroyed” and “[t]he approximate number of victims multiplied by the average loss to
 9 each victim.” Id., Application Note 3(C)(i), (iv).
10         Here, FAHD has admitted in his plea agreement that cellular telephones “cost
11 hundreds of dollars.” See PA, ¶ 8. He has admitted that “[w]hen phones were unlocked
12 and transferred to other networks, some customers stopped making payments on their
13 service and/or installment contracts. As a result, AT&T lost the outstanding portion of
14 the payment due for the initial price of the phone.” See id. And, he has admitted being
15 responsible for improperly unlocking 1,117,503 phones during a three-month window,
16 plus “substantial numbers” of additional phones during periods totaling more than three
17 additional years. See id.
18         These facts by themselves are sufficient for the Court to estimate the loss caused
19 by FAHD’s misconduct for purposes of calculating FAHD’s offense level. Assuming an
20 average loss of $134.22 per cellular phone (a small percentage of the cost of phones that
21 that FAHD has admitted), and multiplying by 1,117,503 (the minimum number of phones
22 unlocked by FAHD’s own admission) results in a loss of $150 million to AT&T.
23 Because both this loss amount and the number of phones are conservative, the Court can
24 and should find that FAHD’s admissions alone are sufficient to support the conclusion
25 that FAHD’s conduct caused AT&T more than $150 million in losses, and therefore
26 FAHD’s offense level should be increased by 26 levels as a result.
27
28
                                                                          UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 31                              700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                  SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1                       IV.    SENTENCING RECOMMENDATION
 2         The United States recommends (1) a 15-year custodial sentence with credit for
 3 time served since FAHD’s arrest in Hong Kong on February 4, 2018; (2) a three-year
 4 term of supervised release; (3) a restitution judgement in the amount of $200,620,698;
 5 (4) a forfeiture judgment in the amount of $5,338,430; and (5) a special assessment in the
 6 amount of $100. This Guidelines sentence is sufficient, but not greater than necessary,
 7 and is justified by a balancing of the factors set forth in Title 18, United States Code,
 8 Section 3553(a).
 9         As the Ninth Circuit and the Supreme Court have explained, the Sentencing
10 Guidelines are “the ‘starting point and the initial benchmark’ . . . and are to be kept in
11 mind throughout the process.” United States v. Carty, 520 F.3d 984, 996 (9th Cir. 2008)
12 (internal citations omitted). Section 3553(a) sets forth factors for the Court to consider
13 alongside the advisory Guidelines range. The United States submits that the
14 recommended sentence is appropriate, particularly in light of “the nature and
15 circumstances of the offense,” “the history and characteristics of the defendant,” and the
16 need for the sentence “to reflect the seriousness of the offense, to promote respect for the
17 law, and to provide just punishment for the offense,” “to afford adequate deterrence to
18 criminal conduct,” and “to avoid unwarranted sentence disparities.” 18 U.S.C.
19 §§ 3553(a)(1), (a)(2), and (a)(6).
20 A.      Sentencing Factors
21         1.      The Nature and Circumstances of the Offense
22         The nature and circumstances of FAHD’s offense are extremely serious. For
23 seven years, FAHD was the mastermind behind a brazen hacking scheme that caused
24 massive harm to a U.S. victim. He maintained his control over his underlings through
25 bribery, intimidation, and outright threats. Not only did FAHD cause over 200 million
26 dollars in damage, he also irrevocably harmed the young people he exploited and
27 manipulated.
28
                                                                           UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 32                               700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                   SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1          Each of the following aggravating factors related to the nature and circumstance of
 2 FAHD’s hacking scheme weighs heavily in support of a 15-year sentence:
 3                 a.     FAHD was the Mastermind and Driving Force Behind the
                          Sophisticated Hacking Scheme
 4
            Without Muhammad FAHD, there would have been no hacking scheme: he came
 5
     up with the idea of hacking AT&T; he recruited and managed the AT&T insiders; he
 6
     hired hackers to develop ways to infiltrate AT&T’s unlocking system to perform bulk
 7
     unlocks; and he restarted the scheme despite an earlier intervention by law enforcement
 8
     and AT&T. FAHD did all things because he was the undeniable, top-level leader of the
 9
     seven-year criminal enterprise.
10
            This was not a simple hacking scheme. Day in and day out, FAHD spent seven
11
     years working on ways to repeatedly infiltrate AT&T’s computer systems. It took him
12
     hundreds of thousands of dollars to bribe the young AT&T employees to give him access
13
     to their employer’s computer systems. Yet, even more resources were required to
14
     develop the custom software and hardware tools FAHD deployed to conduct illegal
15
     unlocks on a large scale. FAHD’s hacking scheme was so large, it essentially functioned
16
     as an enterprise with millions of dollars of illegal revenue and scores of customers who
17
     sought to illegally unlock over 1.9 million phones.
18
            FAHD was successful because he was ambitious and relentless. As FAHD
19
     bragged in the communication in Section II.D, supra, his goal was to completely
20
     compromise AT&T’s system so he could gain all the network credentials he needed to
21
     perform large amounts of illegal unlocks. It is one thing to launch a single attack against
22
     a company’s security. It is quite a different thing to spend over seven years seeking to
23
     compromise a company’s security. Simply put, the level of sophistication and
24
     persistence that FAHD displayed is rarely seen and underscores that he poses a unique
25
     and ongoing threat to victims.
26
27
28
                                                                           UNITED STATES ATTORNEY
      GOVERNMENT’S SENTENCING MEMORANDUM - 33                              700 STEWART STREET, SUITE 5220
      U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                  SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1                 b.     FAHD Repeatedly Engaged in Exploitation, Intimidation, and
                          Obstruction of Justice
 2
            FAHD went to great lengths to portray himself as a gangster-type leader of the
 3
     scheme. FAHD masterfully targeted young, impressionable people who he knew would
 4
     be susceptible to his larger-than-life persona and his repeated promises of easy money.
 5
     He bragged about his wealth and luxurious lifestyle, making sure to emphasize the
 6
     expensive items he bought (e.g., cars, watches) and the extravagant hotels rooms he
 7
     frequented. And, he carefully manipulated them by gradually increasing the bribes they
 8
     received to the point that he knew that they would obey him blindly because he was
 9
     giving them so much more money than they could earn legitimately.
10
            Just as FAHD portrayed himself as a successful criminal who could offer his
11
     underlings easy money, he also portrayed himself as someone who would inflict
12
     retribution for disloyalty. Among other things, he used tough language and racial slurs to
13
     give the impression that he was from the “street” and would seek street-style vengeance
14
     on anyone who crossed him. It was no coincidence that FAHD bragged to Evans that he
15
     had tormented his ex-girlfriend for dumping him and had threatened the ex-girlfriend that
16
     he would put a $500,000 “hit” on her head. Fortunately, the severe tone with which he
17
     dealt with his underlings is captured in the two recorded calls with Woods in which
18
     FAHD abrasively confronts Woods about his suspicions about Woods. FAHD ends the
19
     last conversation with the following threat: “If this is how its gonna be, then you’ll find
20
     out how it’s gonna be . . . . And, about everything else, you’ll know what’s up.” Although
21
     FAHD’s speech and conduct may seem comic in retrospect, members of the scheme,
22
     including DeVaughn Woods (who is 6’3”, and almost twice as large as FAHD), were
23
     acutely afraid of FAHD. Woods, for example, had the reasonable fear that FAHD would
24
     take retribution against him and his family for being caught. See Sentencing
25
     Memorandum of Defendant, at 6-7, United States v. Woods, CR18-254RSL (Dkt. # 41)
26
     (describing FAHD’s various threats).
27
28
                                                                            UNITED STATES ATTORNEY
      GOVERNMENT’S SENTENCING MEMORANDUM - 34                               700 STEWART STREET, SUITE 5220
      U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                   SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1          Consistent with his gangster persona, FAHD mentored his underlings on how to
 2 be better criminals. He instructed them to set up fake companies to launder the large
 3 amount of proceeds he gave them. And, he instructed them to hide their wealth. It
 4 should be no surprise that FAHD also coached his underlings on how to obstruct justice.
 5 When AT&T and law enforcement first intervened in 2013, FAHD demanded that his
 6 underlings deny everything and destroy evidence. In the conversation between FAHD
 7 and Evans contained in Section II.C.3, supra, FAHD expressed his anger when N.L. did
 8 not follow his instruction to delete the malware and surveillance tools FAHD deployed,
 9 and stated “I told that nigga to go in for few mins . . . and delete it. . . but he didn’t [,] he
10 wanted to wait for his shift.” FAHD also warned Evans to do a better job when
11 confronted by investigators and instructed her to “deny deny deny.”
12                 c.      FAHD Restarted the Hacking Scheme Despite an Intervention by
                           Law Enforcement.
13
            Despite the intervention by AT&T and law enforcement and the fact that Sapatin
14
     and Evans lost their jobs, FAHD was completely undeterred. FAHD understood that
15
     there very well could be criminal consequences both for his underlings and himself. It is
16
     for this reason that, in 2013, FAHD ran a number of searches on the risk he faced of
17
     being extradited to the United states. See Section II.C.3, supra. Nevertheless, FAHD
18
     redoubled his efforts to breach AT&T so he could resume his illegal unlocking enterprise.
19
            FAHD did not hesitate to exacerbate the damage he had caused to the young
20
     people he exploited, and quickly brought Sapatin back into the scheme so that FAHD and
21
     Sapatin could extort Woods into doing FAHD’s bidding again. It is unusual to have the
22
     leader of a cybercriminal enterprise strike again at a prior victim. It is even more unusual
23
     to have the leader of such an enterprise be so willing to put members of his enterprise
24
     repeatedly into harm’s way. The fact that FAHD did both of these things is a testament
25
     not only to his remarkable greed but also his callousness as a leader.
26
27
28
                                                                               UNITED STATES ATTORNEY
      GOVERNMENT’S SENTENCING MEMORANDUM - 35                                  700 STEWART STREET, SUITE 5220
      U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                      SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
 1                d.      FAHD Feels Little Remorse for the Massive Harm He Caused
 2         There should be no question that FAHD caused massive harm to both AT&T and
 3 the people he exploited. Yet, at every juncture, FAHD has sought to minimize and
 4 downplay the harm he caused, either through his own statements, or through his
 5 attorneys. FAHD had no compunction about compounding the harm he caused to Sapatin
 6 and Woods when he brought them back into the hacking scheme. FAHD expressed no
 7 regret that Evans, Sapatin, Woods now have felony convictions and face massive
 8 restitution judgements. Even worse, perhaps, FAHD had no shame when he betrayed
 9 Jiwani in Hong Kong to save his own skin. Instead of feeling remorse for being
10 responsible for his close friend’s arrest and incarceration, FAHD sought to capitalize on
11 Jiwani’s vulnerability, even after Jiwani’s unfortunate death in Hong Kong custody.
12         Similarly, FAHD has had no remorse for the economic harm he caused. The
13 impact of FAHD’s crime on AT&T was undeniably massive. FAHD illegally unlocked
14 at least 1.9 million phones. It is not surprising that the equipment loss associated with
15 such a massive number of illegal unlocks amounted to over $200 million in damage. The
16 loss to AT&T should not be discounted as mere loss to a large corporation. AT&T, like
17 other corporations, incorporates fraud losses in setting prices for its product and services.
18 AT&T customers across America each ultimately bore a small portion of this loss in the
19 form of higher cellular telephone prices. Moreover, the loss in profitability was felt by
20 AT&T’s shareholders, many of whom are pension funds.
21         The defense attempts to sidestep the scope and the magnitude of the economic
22 harm caused FAHD’s offense by saying that the loss amount should be based on FAHD’s
23 financial gain and, even then, the defense asks the Court to find that FAHD made only
24 $1.8 million when FAHD’s own records show that he made over $5 million. The defense
25 further suggests that both the conservative loss calculation provided by AT&T and the
26 presumed minimum loss under the Sentencing Guidelines are disproportionate to the
27 actual harm that FAHD caused. However, a sophisticated cybercriminal like FAHD
28
                                                                           UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 36                               700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                   SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 should not be permitted to raise disproportionality as a shield for at least two central
 2 reasons.
 3         First, the asymmetry between the relatively limited investment of resources by
 4 cybercriminals and the enormous harm they cause is exactly what makes cybercrime so
 5 alluring. Cybercriminals like FAHD pose such a great threat because they use their
 6 specialized skills and training to amplify the reach and impact of their criminal activity.
 7 Instead of having to physically rob thousands of AT&T stores to obtain unlocked cellular
 8 phones, FAHD was able to use his custom malware and hacking tools to perform millions
 9 of illegal unlocks through a single AT&T call center, all from the comfort and safety of
10 his keyboard in Pakistan. Consequently, FAHD cannot fairly invoke disproportionality
11 when he made a deliberate decision to leverage his technological expertise to carry out
12 his criminal activity on a massive scale.
13         Second, and relatedly, the asymmetrical harm caused by FAHD’s offense was the
14 foreseeable and intended consequence. This is not a case where a defendant takes a
15 simple action that cascades into a series of unpredictable events. To the contrary, FAHD
16 knew exactly what he was doing and the harm it would cause. Namely, FAHD intended
17 to unlock the phones so his customers could walk away from their contracts with AT&T.
18 Because this was the intended result of his relentless attacks on AT&T’s security, FAHD
19 cannot now claim to be a victim of his own success in helping to accomplish this goal.
20         2.     The Defendant’s History and Characteristics
21         FAHD’s history and characteristics indicate that a 15-year sentence would be
22 appropriate. Very few positive things can be said about FAHD’s history and
23 characteristics. The evidence demonstrates that FAHD was relentlessly driven by his
24 greed and repeatedly displayed a complete disregard for the people he exploited. FAHD
25 repeatedly has shown a tendency to exploit, intimidate, and obstruct. And, he was
26 particularly ruthless in the manner he dealt with his former friend Jiwani in Hong Kong.
27         FAHD’s conduct after his extradition to the United States also does not reflect
28 favorably on his history and characteristics. FAHD came from a well-off family that ran
                                                                           UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 37                               700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                   SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 multiple businesses. In addition, FAHD made an enormous amount of money from the
 2 hacking scheme. Although FAHD spent a great deal of money to fund his extravagant
 3 lifestyle, he clearly still had access to vast financial resources at the time of his arrest in
 4 Hong Kong.
 5          In particular, FAHD’s extensive international travel provides insight into how
 6 much money he had before his arrest. According to airline records, in the fourteen-month
 7 period from January 1, 2017 through February 2018, FAHD took at least 16 trips from
 8 Pakistan, each to between one and three foreign countries. The vast majority of the trips
 9 for which information is available involved first class or business class tickets. During
10 these trips, FAHD often stayed at luxurious hotels. For example, hotel records show that
11 he stayed at Ritz-Carlton hotels, in Doha, Qatar, Bangkok, Thailand, and Tokyo, Japan.
12 Needless to say, this is not how a poor, disadvantaged individual travels.
13          Even after FAHD’s arrest, he continued to show that he has access to great
14 financial resources. FAHD relocated his entire family to Hong Kong, hired a high-
15 powered legal team, and offered to put up a large bail amount while contesting
16 extradition. And, after his extradition to the United States, his family continued to fund
17 multiple legal teams.
18          Despite amassing a large amount of illegal proceeds and having great financial
19 resources, FAHD has made no meaningful effort to bring funds back into the United
20 States to pay restitution. As required by his plea agreement, FAHD sat for an interview
21 regarding his finances and his ability to pay restitution. That interview is captured, in
22 part, in Exhibit 4, which is a summary memorandum of that interview. Although FAHD
23 purported to cooperate, the substance of the interview shows that FAHD has actually
24 decided to stonewall and to keep whatever money he has, rather than actually beginning
25 to compensate his victim.
26          During the interview, FAHD claimed near-complete amnesia regarding his past
27 finances. He denied virtually every aspect of the luxurious lifestyle he lived, including
28
                                                                              UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 38                                  700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                      SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
 1 his possession of expensive watches and cars. FAHD even claimed he could not
 2 remember the details of his extensive travel:
 3          During the aforementioned 10/14/2012 chat conversation, Fahd told a co-
            conspirator he had stayed at the Armani Hotel at a cost of approximately
 4
            $1,000 per night. He also told the co-conspirator he had spent
 5          approximately $15,000 during one of his trips, and approximately $25,000
            during another trip. When asked if he had ever stayed at the Armani Hotel,
 6
            Fahd said he might have stayed there, but didn’t know. When asked about
 7          approximately 16 trips the government’s investigation showed he took
            to/from Pakistan from 2017 to 2018, he said he could not recall those trips .
 8
            ...
 9
     Exh. 4, 3.
10
            In addition, FAHD expressed no willingness to assist in identifying his assets. He
11
     claimed not to recall how much money he had in an account at Emirates NBD, a bank
12
     that previously was his principal account. Id.. He claimed he could not even estimate
13
     how much money ever was in the account. Id. Rather than provide any helpful
14
     information about any of his assets, he claimed simply that “he d[id]n’t know what
15
     happened to the money he made unlocking phones.” Id. at 2.
16
            Predictably, FAHD declined to take any proactive steps to assist in returning funds
17
     to the United States:
18
            When asked what steps he was willing to take in order to make contact with
19          his financial institutions and arrange a transfer of funds to make payments
            towards his restitution, Fahd said he didn’t know. When then asked if he
20
            was willing to help with this process, Fahd said he didn’t know. When
21          asked if he was willing to solicit assistance from his family members or
            friends with making contact with his financial institutions or the Pakistani
22
            tax authorities, Fahd said he didn’t know. He said his parents are elderly
23          and unable to assist. Fahd said the banks would not assist with this process
            and repeated that Pakistani tax authorities may have seized his money. He
24
            later changed his answer and said the Pakistani government definitely
25          seized his money . . . .
26 Id. at 2.
27          FAHD’s apparent amnesia is laughable. In short, it is clear that FAHD has
28 decided to hide the proceeds of his crime, for his own benefit, when he is released. This
                                                                           UNITED STATES ATTORNEY
      GOVERNMENT’S SENTENCING MEMORANDUM - 39                              700 STEWART STREET, SUITE 5220
      U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                  SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 is not the conduct of an individual who has accepted responsibility. Rather, it is the
 2 conduct of an unrepentant criminal who has decided to keep the proceeds of his crime,
 3 rather than begin to provide restitution to his victim (and of one who presumably will
 4 resume his chosen profession once he is released from U.S. custody). The government
 5 cannot force FAHD to surrender the proceeds of his crime, which are hidden overseas,
 6 but one consequence of FAHD’s refusal to do so should be that FAHD receives a
 7 sentence that reflects the choice that FAHD has made – the 15-year sentence the
 8 government is recommending – rather than a lesser sentence that acquiesces to FAHD’s
 9 continued refusal to repay money obtained by his crime.
10          3.     The Need for the Sentence to Reflect the Seriousness of the Offense, to
                   Promote Respect for the Law, and to Provide Just Punishment
11
            These factors weigh strongly in favor of a judgment that imposes a lengthy term of
12
     incarceration. Crimes like those committed by FAHD are a serious threat to the viability
13
     of businesses everywhere, as well as to the security of their customers. A 15-year
14
     custodial sentence would send a message that there are harsh consequences for launching
15
     repeated attacks against U.S. businesses and for exploiting impressionable young people
16
     who work at those companies.
17
            The need to promote respect for laws that prohibit cybercrime is particularly high
18
     given the major increase in attacks against U.S. interests that are launched by foreign
19
     actors. It is rare that the top-level leader of a sophisticated cybercriminal organization is
20
     identified, arrested, and extradited for prosecution in the United States. Too often,
21
     international cybercriminals can conceal their identities or hide in countries in which they
22
     are beyond the reach of law enforcement. Accordingly, cases such as this one present a
23
     rare opportunity to demonstrate that not only can law enforcement identify and arrest
24
     leaders of sophisticated cybercriminal enterprises, but also that such cybercriminals face
25
     harsh consequences for attacking U.S. businesses and customers.
26
            Finally, no discussion of these factors would be complete without additional
27
     mention of the enormous harm that FAHD caused. As discussed above, not only has
28
                                                                             UNITED STATES ATTORNEY
      GOVERNMENT’S SENTENCING MEMORANDUM - 40                                700 STEWART STREET, SUITE 5220
      U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                    SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1 FAHD caused over $200 million in losses, he has left an indelible mark on the young
 2 people he manipulated. A 15-year sentence is needed to provide just punishment and to
 3 vindicate the interests of these victims.
 4         4.      The Need to Protect the Public from Further Crimes from FAHD
 5         FAHD’s contempt for his obligation to pay restitution under the plea agreement
 6 and his unwillingness to fully accept responsibility for the full magnitude of the harm he
 7 caused indicate that he poses an extremely high risk of recidivism. Indeed, FAHD’s past
 8 history indicates that he has no compunction with resuming his criminal even after law
 9 enforcement has intervened. The only lesson that FAHD likely has learned from his
10 arrest and incarceration is that he needs to be more careful about his travel in the future
11 after he resumes his cybercriminal activity. Therefore, a lengthy sentence is needed to
12 protect the public from FAHD.
13         5.      The Need to Afford Adequate Deterrence to Criminal Conduct
14         High rewards and a relatively low risk of detection are basic features of modern
15 cybercrime. However, appropriately severe sentences can impact the cost-benefit
16 analysis of would-be cybercriminals. Computer hackers are among the most
17 sophisticated criminals in the world and are known to closely monitor U.S. authorities’
18 response to cybercrime and plan accordingly. Achieving general deterrence in this area,
19 therefore, appears somewhat promising. See United States v. Martin, 455 F.3d 1227,
20 1240 (11th Cir. 2006) (because “economic and fraud-based crime are more rational, cool,
21 and calculated than sudden crimes of passion or opportunity, these crimes are prime
22 candidates for general deterrence”).
23         This case demonstrates that there is an acute need to impose a sentence that deters
24 others from joining cybercriminal organizations. Criminal enterprises such as FAHD’s
25 illegal unlocking enterprise rely on the ability to recruit technologically skilled
26 individuals and corporate insiders. A fifteen-year sentence will put potential recruits on
27 notice that engaging in cybercrime will subject them to significant prison sentences that
28 are commensurate with the harm they cause. Giving the leader of a cybercriminal
                                                                            UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 41                                700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                    SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1 enterprise a lengthy jail sentence will convincingly show at least some would-be
 2 cybercriminals that the cost of doing business is too high.
 3          6.    The Need to Avoid Unwarranted Sentence Disparities
 4          Cybercrime takes many forms, and it is difficult to compare cybercriminal
 5 schemes that utilize different methodologies and that impact different groups of victims.
 6 For this reason, it is difficult to compare sentences imposed on defendants who
 7 participated in different cybercriminal enterprises. Nevertheless, there are several cases
 8 from the Western District of Washington that provide important reference points.
 9          In the first case, United States v. Schrooten, CR12-085RSM, Judge Martinez
10 sentenced a prominent hacker and payment card thief to 12 years pursuant to a
11 Rule 11(c)(1)(C) plea agreement. Although Schrooten’s carding ring was considered
12 substantial at the time, he had in his possession only 100,000 stolen payment card
13 numbers.
14          In the second case, United States v. Roman Seleznev, CR11-70RAJ, Judge Jones
15 sentenced the leader of an extensive payment card trafficking ring to 27 years after he
16 was convicted at trial. Seleznev was held responsible for 2.9 million stolen payment
17 cards that were found in his possession. There were many aggravating factors in
18 Seleznev’s case including his leadership role, the millions in proceeds he received, his
19 extensive efforts to obstruct justice, and evidence that he had stolen many more payment
20 cards.
21          In the third case, United States v. Hladyr, CR17-0027RSM, Judge Martinez
22 sentenced a high-level manager of the cybercriminal enterprise known as FIN7 after the
23 hacker pleaded guilty to one count of conspiracy to commit wire fraud and one count of
24 conspiracy to commit computer hacking. Hladyr made only approximately $100,000 in
25 proceeds for his involvement in the enterprise and lived a frugal life. However, the loss
26 caused by FIN7 was astronomical.
27          Of the three cases, the Seleznev case is the most pertinent. Like Selznev, FAHD
28 was the top-level leader of his criminal enterprise and received millions in proceeds.
                                                                          UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 42                              700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                  SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1 Furthermore, both men took steps to obstruct justice and pose a high risk of recidivism.
 2 Accordingly, a 15-year sentence would be entirely consistent with the sentence imposed
 3 in Seleznev. A lesser sentence, however, would cause a disparity with Schrooten (which
 4 involved a much smaller cybercriminal enterprise and a far smaller loss amount) and with
 5 Hladyr (which involved a defendant who was not a top-level leader and who made a
 6 relatively small amount of proceeds).
 7 B.          Restitution
 8             As previously noted, AT&T has calculated its losses from FAHD’s misconduct at
 9 $201,497,430.94. FAHDs restitution obligation should be reduced, however, by the
10 apportioned restitution amounts agreed to by Sapatin ($441,500), Evans, ($280,200), and
11 Woods ($155,032.46), and so far ordered by the Court against Evans and Woods.
12 (Sapatin’s sentencing remains pending as of the date of filing of this Sentencing
13 Memorandum.) After subtracting these apportioned amounts, the Court should order
14 FAHD to pay $200,620,698 in restitution to AT&T. 6
15 C.          Forfeiture
16             FAHD’s Plea Agreement provides that FAHD agrees to forfeit all property that is
17 proceeds or is derived from proceeds traceable to his crime and that this includes
18                     a sum of money in the amount of $1,824,527.37, representing
                       a portion of the proceeds Defendant obtained from the
19                     offense. . . . Defendant [] understands that the United States
20                     will seek to forfeit a larger sum of money than $1,824,527.37
                       as proceeds that Defendant obtained from the offense.
21
22 PA, ¶13. The government asks that the Court order a money judgment for $5,338,430
23 (rather than the minimum $1,824,527.37 to which FAHD has agreed).
24
25   6
       As previously noted, AT&T’s loss calculation is set forth in a sworn Affidavit filed as Exhibit 1. AT&T has
26   permitted defense counsel to examine the witnesses who performed its analysis, and the government offered to
     facilitate those witnesses’ presence at FAHD’s sentencing hearing, in the event that defense counsel wished to cross-
27   examine them, but defense counsel declined. The government believes that this is all that is required to satisfy
     FAHD’s due process rights and to support a restitution order. In the event the Court decides that it requires live
28   testimony, the government asks that the Court set a restitution hearing within the next 90 days, rather than simply
     denying AT&T restitution.
                                                                                              UNITED STATES ATTORNEY
         GOVERNMENT’S SENTENCING MEMORANDUM - 43                                              700 STEWART STREET, SUITE 5220
         U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                                  SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
 1         Under controlling case law, the money judgment that the Court may enter is
 2 limited to the amount of proceeds FAHD personally received from his offense. The
 3 government has been limited in its ability to quantify those proceeds, because FAHD
 4 conducted his banking in foreign countries from which it is difficult, if not impossible, to
 5 obtain records. The government was able to identify payments from U.S. accounts
 6 belonging to P.V. and/or S.V to FAHD and/or entities controlled by FAHD between June
 7 3, 2013, and September 15, 2015, totaling $1,824,527.37. A schedule of those payments
 8 is attached as Exhibit 5. Fahd has agreed that those payments are payments for unlocking
 9 cellular phones. See PA, 10. Those payments are the basis for FAHD’s agreement to a
10 money judgment of at least $1,824,527.37.
11         Although the government was not able to obtain additional relevant bank records,
12 the government did obtain evidence of additional payments to FAHD. Specifically,
13 during the investigation, the government obtained a search warrant for the account
14 fahdibrahim85@gmail.com, an email account belonging to FAHD. The Google Drive
15 storage linked to that account contained several versions of a spreadsheet titled
16 OnePlusOne.xlsx. A copy of a portion of one of those spreadsheets is attached as
17 Exhibit 6.
18         This spreadsheet appears to be an accounting of FAHD’s business from February
19 2, 2015, through November 18, 2016. Among other things it contains columns with the
20 headers “Shans Payment” and “Moosani Payment.” Shan is a nickname for P.V., who
21 FAHD admitted in his plea agreement purchased illegal unlocking services from FAHD.
22 See PA, ¶ 8. Moosani is a nickname for a person who operated a different company that
23 also used FAHD to unlock cellular phones. A sample email from Moosani to FAHD
24 providing the IMEIs of telephones to unlock, and an email response reporting on the
25 status of some of those unlocks, are attached as Exhibit 7.
26         The amounts listed as Shans Payment and Moosani Payment appear to reflect
27 payments from P.V. and/or S.V. and Moosani to FAHD for unlocking cellular
28 telephones. This can be confirmed by looking at Exhibit 8, a printout that organizes and
                                                                          UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 44                              700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                  SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1 reprints data from the OnePlusOne spreadsheet. Exhibit 8 contains three columns, one
 2 containing dates, and the other two headed Shans Payment and Moosani Payment. A
 3 comparison of Exhibit 5 to Exhibit 8 confirms that the vast majority of payments listed in
 4 the column titled Shans Payment in Exhibit 7 correspond to payments shown in Exhibit 5
 5 from P.V. and/or S.V. to FAHD (although the dates listed sometimes vary slightly). It
 6 also is corroborated by the fact that the investigation also has identified a number of
 7 instances in which entries in the column titled Moosani Payment in Exhibit 6 correspond
 8 to payments to a PayPal account opened in the name A.G. (that is, FAHD’s sister) with a
 9 primary email address endlesspaypal@gmail.com, and a secondary email address
10 fahdibrahim85@gmail.com (that is, FAHD’s email address), which appears to be an
11 account controlled by FAHD.
12         In sum, the OnePlusOne spreadsheet is FAHD’s own accounting of his unlocking
13 business, and the money that he received from that business. As shown in Exhibit 8,
14 total payments received by FAHD reflected in the OnePlusOne spreadsheet were
15 $4,138,630. Adding this amount to the $1,824,527.37 in Exhibit 5 (and subtracting
16 $624,727.37 to remove payments from P.V./S.V. that are reflected in both spreadsheets),
17 FAHD’s own accounting in the OnePlusOne spreadsheet, and the available bank records,
18 show that FAHD received a total of $5,338,430 in proceeds between June 3, 2013 and
19 November 18, 2016.
20         This total certainly understates the actual amount of proceeds FAHD received
21 from his crime. For example, it does not reflect whatever proceeds FAHD received from
22 Moosani before February 2, 2015, since the OnePlusOne spreadsheet does not contain
23 information before that date. It also does not reflect proceeds FAHD received from any
24 source after November 18, 2016, since the OnePlusOne spreadsheet does not extend
25 beyond that date, even though FAHD certainly received some such proceeds (since he
26 and Woods continued unlocking cellular telephones at AT&T until at least September
27 2017). See PA, ¶ 8. Although certainly an under-reflection of FAHD’s actual proceeds,
28
                                                                          UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 45                              700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                  SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1 the Court should enter a money judgment in the amount of $5,338,430 to reflect at least
 2 the proceeds documented in available bank records and by FAHD’s own accounting.
 3
 4                                 V.     WAIVER OF APPEAL
 5          In paragraph 16 of the plea agreement, FAHD waived his appellate rights and his
 6 rights to collateral attack provided that the Court imposes a custodial sentence that is
 7 within or below the Sentencing Guidelines range. Assuming the Court imposes a term of
 8 incarceration that is within or below the Sentencing Guidelines range as determined by
 9 the Court at the time of sentencing, the United States requests that the Court advise
10 FAHD of that fact and that he therefore has only limited remaining appellate rights,
11 following imposition of sentence.
12
     //
13
14 //
15
     //
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                           UNITED STATES ATTORNEY
      GOVERNMENT’S SENTENCING MEMORANDUM - 46                              700 STEWART STREET, SUITE 5220
      U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                  SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1                                     VI. CONCLUSION
 2         For the foregoing reasons, the Court should impose: (1) a 15-year custodial
 3 sentence with credit for time served since FAHD’s arrest in Hong Kong on February 4,
 4 2018; (2) a three-year term of supervised release; (3) a restitution judgement in the
 5 amount of $200,620,698; (4) a forfeiture judgment in the amount of $5,338,430; and (5) a
 6 special assessment in the amount of $100.
 7         DATED: this 9th day of September, 2021.
 8                                             Respectfully submitted,
 9
                                               TESSA M. GORMAN
10                                             Acting United States Attorney
11
                                               s/ Francis Franze-Nakamura
12                                             ANDREW C. FRIEDMAN
                                               FRANCIS FRANZE-NAKAMURA
13
                                               Assistant United States Attorneys
14                                             700 Stewart Street, Suite 5220
                                               Seattle, Washington 98101-1271
15
                                               Telephone: (206) 553-7970
16                                             E-mail:       Andrew.Friedman@usdoj.gov
                                                             Francis.Franze-Nakamura@usdoj.gov
17
18                                             s/ Anthony Teelucksingh
                                               ANTHONY TEELUCKSINGH
19
                                               Trial Attorney
20                                             Computer Crime & Intellectual Property Section
                                               Department of Justice
21
                                               1331 New York Avenue, N.W.
22                                             Washington, D.C. 20530
                                               Telephone: (202) 353-4779
23
                                               E-mail:       Anthony.Teelucksingh@usdoj.gov
24
25
26
27
28
                                                                          UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 47                              700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                                  SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1                                             EXHIBITS
 2
                1      Affidavit of Alfred B. Carter
 3
 4              2      AT&T Executive Summary (reserved)
 5              3      Affirmation of Muhammad FAHD
 6
                4      Memorandum of Interview of FAHD
 7
                5      Schedule of Payments to FAHD
 8
 9              6      FAHD’s “OnePlusOne” Spreadsheet

10              7      Email Exchange between FAHD and “Moosani”
11              8      Data from “OnePlusOne” Spreadsheet
12
                9      Recorded Phone Call between Woods and FAHD (submitted
13                     separately)
14
               10      Recorded Phone Call between Woods and FAHD (submitted
15                     separately)
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                   UNITED STATES ATTORNEY
     GOVERNMENT’S SENTENCING MEMORANDUM - 48                       700 STEWART STREET, SUITE 5220
     U.S. v. MUHAMMAD FAHD (CR17-0290RSL)                           SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
